              Case 2:21-cv-00708-JCC Document 33 Filed 09/15/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ASSOCIATED INDUSTRIES INSURANCE                     CASE NO. C21-0708-JCC
      COMPANY, INC., a Florida Insurance
10
      Company,                                            MINUTE ORDER
11
                             Plaintiff,
12            v.

13    COMMUNITAS, INC., a Texas Corporation;
      WEBTPA EMPLOYEE SERVICES, LLC, a
14
      Texas Limited Liability Company, and INLAND
15    NORTHWEST RENAL CARE GROUP, LLC
      d/b/a NORTHPOINTE DIALYSIS, a
16    Washington Limited Liability Company,

17                           Defendants.
18
19
            The following Minute Order is made by direction of the Court, the Honorable John C.
20
     Coughenour, United States District Judge:
21
            This matter comes before the Court on the parties’ stipulated motion to amend the case
22
     caption (Dkt. No. 32). The parties request that the case caption be amended to reflect the correct
23
     name of Defendant WebTPA Employer Services, LLC. (Id.) Having thoroughly considered the
24
     motion and the relevant record, the Court hereby GRANTS the motion. The Clerk is DIRECTED
25
     to modify the case caption to change “WEBTPA EMPLOYEE SERVICES, LLC” to “WEBTPA
26


     MINUTE ORDER
     C21-0708-JCC
     PAGE - 1
            Case 2:21-cv-00708-JCC Document 33 Filed 09/15/21 Page 2 of 2




 1   EMPLOYER SERVICES, LLC.”

 2        DATED this 15th day of September 2021.
                                                   Ravi Subramanian
 3                                                 Clerk of Court
 4
                                                   s/Sandra Rawski
 5                                                 Deputy Clerk

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0708-JCC
     PAGE - 2
